In re: Louisiana Commission on Governmental Ethics et al. applying for writs of certiorari, prohibition and mandamus.
Writ granted as to Assignment of Error No. 2, relating to suspensive appeal. See order. In all other respects, the writ is denied.
ORDER
Considering the showing made by applicants :
It is ordered that the Honorable Coleman Lindsey, Judge of the Nineteenth Judicial District Court grant relators a suspensive appeal in this case or show cause in this Court on December 16th, 1966, at 11:00 a. m., why the relief prayed for in the application to this Court should not be granted.